Citation Nr: 0929693	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the right knee, status-post 
total knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for multi-level degenerative disc disease with 
foraminal stenosis of the lumbar spine, prior to September 
26, 2003.

3.  Entitlement to an initial, staged disability evaluation 
in excess of 20 percent for multi-level degenerative disc 
disease with foraminal stenosis of the lumbar spine, from 
September 26, 2003 through April 28, 2009.

4.  Entitlement to an initial, staged disability evaluation 
in excess of 40 percent for multi-level degenerative disc 
disease with foraminal stenosis of the lumbar spine, from 
April 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from July 1943 to September 
1945.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection for lumbar degenerative joint disease and assigned 
a 10 percent evaluation, effective April 28, 2003.  The RO 
also granted an increased disability evaluation of 30 percent 
for degenerative joint disease of the right knee, status-post 
total knee replacement, effective April 28, 2003.  

This case was previously before the Board in May 2007.  At 
that time, the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.

Subsequently, the RO, in a May 2009 rating decision, 
recharacterized the Veteran's service-connected low back 
disability as multi-level degenerative disc disease with 
foraminal stenosis of the lumbar spine and assigned a 20 
percent disability evaluation, effective September 26, 2003 
and a 40 percent disability evaluation from April 29, 2009.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating 
is increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

The Board also notes that the Veteran and his representative 
contend that he is entitled to a total disability rating 
based on individual unemployability (TDIU).  As the RO has 
not yet adjudicated the Veteran's claim of entitlement to 
TDIU, it is not for appellate review at this time.   As such, 
this matter is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
degenerative joint disease of the right knee, status-post 
total knee replacement, has been manifested by complaints of 
pain, with limitation of flexion no worse than 110 degrees, 
full extension, and no evidence of subluxation or lateral 
instability.

2.  Throughout the rating period from April 28, 2003 through 
April 28, 2009, the Veteran's multi-level degenerative disc 
disease with foraminal stenosis of the lumbar spine has been 
manifested by complaints of pain, with moderate limitation of 
motion, but without demonstration by competent clinical 
evidence of neurological impairment.

3.  Throughout the rating period from April 29, 2009, the 
Veteran's multi-level degenerative disc disease with 
foraminal stenosis of the lumbar spine has been manifested by 
subjective complaints of pain, with intermittent flare-ups, 
productive of severe limitation of motion, with forward 
flexion to 60 degrees and kyphosis; but without demonstration 
by competent clinical evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease of the right knee, status-post 
total knee replacement, have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5055, 5256-5262 (2008).

2.  The criteria for an initial evaluation of 20 percent for 
multi-level degenerative disc disease with foraminal stenosis 
of the lumbar spine, for the period from April 28, 2003 
through September 25, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8520, 8620 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 
(as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003).

3.  The criteria for an initial evaluation in excess of 20 
percent for multi-level degenerative disc disease with 
foraminal stenosis of the lumbar spine, for the period from 
September 26, 2003 through April 28, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 
8520, 8620 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 
5290, 5293 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243 (as in effect from 
September 26, 2003).

4.  The criteria for a disability rating in excess of 40 
percent for multi-level degenerative disc disease with 
foraminal stenosis of the lumbar spine, for the period from 
April 29, 2009 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2003 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection multi-
level degenerative disc disease with foraminal stenosis of 
the lumbar spine, such a claim is now substantiated.   As 
such, his filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 
- 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to 
add paragraph (b)(3), effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
With regard to the right knee increased rating claim, VA 
issued VCAA notice letters dated in May 2003 and May 2007, 
from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claim for an 
increased disability rating.  These letters also informed him 
of his and VA's respective duties for obtaining evidence.

In addition, the May 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The VCAA notice letters did not provide the 
information required by Vazquez-Flores, supra, relative to 
the right knee increased rating claim.

In the case currently before the Board, the January 2004 
statement of the case (SOC) and the May 2009 supplemental SOC 
(SSOC) provided the Veteran with all of the diagnostic codes 
and applicable information for his claims for an increased 
disability rating for his degenerative joint disease of the 
right knee, status-post total knee replacement and service-
connected lumbar spine disability.  The SOC and SSOC included 
a description of the rating formulas for all possible 
schedular ratings under the relevant diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluations that 
the RO had assigned.  As such, the Board finds that the 
Veteran has not been prejudiced by the omission of the 
applicable diagnostic codes in his VCAA notice letters.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file is 
rebuilt, but contains reports of VA post-service treatment 
and examination.  Additionally, the claims file contains the 
Veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record, to include VA treatment 
records, and the statements of the appellant, and provided a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  In addition, consideration 
of the Veteran's current disability status was made in view 
of the Veteran's medical history, as required by 38 C.F.R. 
§§ 4.1 and 4.2 (2008), and, where appropriate, clinical 
findings pertinent to the schedular criteria were obtained 
upon examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, relative to the right knee disability, the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

In addition, relative to the lumbar spine disability, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

Degenerative Joint Disease of the Right Knee 

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  The 
Veteran is currently assigned a 30 percent evaluation for his 
right knee under this Code.

The Veteran's claim for an increased rating for his right 
knee disability was received on April 28, 2003.  As such, the 
rating period for consideration on appeal is from April 28, 
2002.  38 C.F.R. § 3.400 (2008).

Considering the relevant rating criteria in relation to the 
evidence of record, the Board finds that the Veteran's 
current 30 percent rating for his right knee disability is 
most appropriate and that a higher rating is not warranted.  
38 C.F.R. § 4.7.  Under Diagnostic Code 5262, a 40 percent 
rating is warranted for nonunion of the tibia and fibula with 
loose motion requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2008).  However, the objective clinical 
evidence of record does not show that he has nonunion of his 
left tibia and fibula.  Moreover, the Veteran's physical 
examinations were repeatedly negative for abnormal movement 
or deformity.  

On VA examination in July 2003, it was noted as medical 
history that a total knee replacement was performed in April 
1989.  The Veteran denied having had any operative or post 
operative complications.  He was no longer receiving any 
treatment for his right knee, but reported that he took over-
the-counter medication on a daily basis, and wore a knee 
brace for support at least once a week.  He complained of 
daily right knee pain of 6/10 (on a scale with 10 being the 
worse), and noted that the pain escalated to a 9/10 on 
prolonged sitting of more than one hour, and on walking 200 
feet.  He also reported morning stiffness, and daily 
swelling.  He denied any true locking, and reported feeling 
unsteady due to the right knee.  He denied having ever 
experienced any dislocations or subluxations.  Physical 
examination revealed 10 degrees valgus deformity of the right 
knee which easily corrected itself passively.  The right knee 
measured 42 cm. circumferentially, as compared to the left 
knee circumference of 39 cm.  There was a well-healed 
surgical scar.  Range of motion of the right knee was flexion 
to 120 degrees, with complete extension to zero degrees.  
There was no instability.

On VA examination in October 2007, it was noted that the 
Veteran continued to use over-the-counter medications for 
treatment of the right knee.  Although he used a cane for 
steadiness, there was no right knee instability.  Range of 
motion of the right knee was flexion to 120 degrees with pain 
at 110 degrees, and extension to zero degrees.  There was no 
additional limitation of motion on repetitive use.

At his most recent VA examination in April 2009, the Veteran 
had range of motion in his right knee from 0 to 110 degrees.  
See 38 C.F.R. § 4.71, Plate II (full range of motion for the 
knees is from 0 to 140 degrees, extension to flexion).  

Throughout the rating period on appeal, the Veteran has 
demonstrated range of motion of the right knee greater than 
that required for even the lowest possible rating (of 0 
percent) under Diagnostic Codes 5260 and 5261 for flexion and 
extension, respectively.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-61 (Diagnostic Code 5260:  a noncompensable rating 
is assigned when flexion is limited to 60 degrees, a 10 
percent rating is assigned when flexion is limited to 45 
degrees, and a 20 percent rating requires flexion limited to 
30 degrees.  Diagnostic Code 5261: a noncompensable 
evaluation is warranted when extension is limited to 5 
degrees, a 10 percent evaluation is warranted when extension 
is limited to 10 degrees, and a 20 percent evaluation is 
warranted when extension is limited to 15 degrees).

In concluding the Veteran is not entitled to a higher rating 
for his right knee disability, the Board has considered as 
well whether he has additional functional loss due to pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although 
the Veteran reported experiencing knee pain and stiffness on 
VA examination in July 2003, October 2007 and April 2009, the 
VA examination reports indicate that the Veteran denied 
experiencing weakness and instability.  Likewise, private 
treatment records are negative for complaints related to his 
right knee.  Further, on VA examination, there was no 
objective clinical indication of incoordination.  As such, 
even considering his complaints of stiffness and pain at the 
time of his VA examinations for compensation purposes, these 
findings do not demonstrate additional functional impairment 
comparable to the criteria for a higher rating.  

The Board also has considered whether the Veteran may be 
entitled to an additional, separate rating under any other 
potentially applicable Diagnostic Code, including Diagnostic 
Code 5257.  Under Diagnostic Code 5257, a 10 percent rating 
is assigned for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
For the next higher 20 percent rating, there must be moderate 
recurrent subluxation or lateral instability, and the maximum 
30-percent rating under this code requires severe recurrent 
subluxation or lateral instability.  Id.  Nonetheless, the 
July 2003, October 2007, and April 2009 VA examination 
reports clearly indicate that there is no objective evidence 
of recurrent subluxation or instability of the Veteran's 
right knee.  Thus, he is not entitled to a separate rating 
under Code 5257.

Additionally, the Board has considered whether the Veteran is 
entitled to a separate rating for the scar on his knee under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Throughout the 
entirety of the appeal, evidence of a superficial and painful 
scar is required in order to achieve a compensable rating 
under Diagnostic Code 7804.  In this case, however, the 
evidence does not establish that such criteria have been met.  
The Veteran has raised no complaints referable to his scar.  
The surgical scar has been described as well healed on 
clinical examination.  For these reasons, assignment of a 
separate evaluation for the Veteran's surgical scar of the 
right knee is not warranted.  

Finally, the Board has considered whether the Veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the total right knee replacement has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 30-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 30 percent 
for the Veteran's degenerative joint disease of the right 
knee, status-post total knee replacement, on either a 
schedular or extra-schedular basis.  Since the preponderance 
of the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Multi-Level Degenerative Disc Disease of the Lumbar Spine

The Board observes that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  Service connection has been 
established for lumbar spine disability effective from April 
28, 2003.   The amendment that affected general diseases of 
the spine became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will analyze the Veteran's 
increased rating claims for his service-connected lumbar 
spine disability with respect to the pertinent laws for the 
above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to September 26, 2003, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating where there 
is lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence establishes that the 
Veteran meets the criteria consistent with a 20 percent 
evaluation, but no higher, under Diagnostic Code 5295 for the 
period from April 28, 2003 through September 25, 2003.  There 
are no clinical treatment records for the relevant period, 
from April 28, 2003 through September 25, 2003.  Furthermore, 
upon VA examination in July 2003, there was no showing of 
muscle spasm on forward bending, but there was evidence of 
possible kyphosis and paralumbar tenderness upon palpation.  
The Veteran complained of intermittent pain, weakness, and 
stiffness.  He reported problems with prolonged standing or 
walking, and difficulty lifting.  Physical examination 
revealed range of motion of the lumbosacral spine of flexion 
from zero to 50 degrees, extension from zero to 20 degrees,  
and lateral bending of zero to 15 degrees; the VA examiner 
stated that flexion to 60 degrees, extension to 25 degrees, 
and lateral bending to 25 degrees was normal.  No diminution 
in motion was noted due to pain.  The examiner indicated that 
there was no additional functional impairment due to pain.  
There was no objective evidence of spasm or muscle weakness 
or tenderness.  No neurologic abnormality was noted.

The Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 10 percent disability evaluation were 
there is slight limitation of motion.  A 20 percent 
evaluation is for application where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

The Board finds that the evidence of record reveals moderate 
limitation of lumbar spine consistent with a 20 percent 
evaluation under Diagnostic Code 5292, but that severe 
limitation of motion is not demonstrated.  As noted above, 
prior to September 26, 2003, the record reflects that the 
Veteran had forward flexion to 50 degrees on VA examination 
in July 2003.  The July 2003 VA examiner reported that the 
pain as reported by the Veteran did not result in additional 
functional impairment, and as such, the Board finds that, in 
light of DeLuca, the 20 percent disability evaluation 
effectively contemplates the Veteran's overall disability 
picture under Diagnostic Code 5292, based on limitation of 
motion of the lumbar spine, prior to September 26, 2003.  
However, the medical evidence of record simply does not 
reflect severe limitation of motion.  Thus, a higher, 40 
percent disability evaluation under Diagnostic Code 5292 is 
not warranted.

Prior to September 26, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a duration of at 
least one week, but less than 2 weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episode having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect through September 25, 2003, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the Veteran's service-
connected lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's degenerative disc disease 
with foraminal stenosis of the lumbar spine.  As discussed 
above, a relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  The Board again notes that the 
Veteran's treatment records did not provide any information 
for the period at issue, but a July 2003 VA examination 
report stated that the Veteran had flexion from 0 to 50 
degrees, extension from 0 to 20 degrees, and lateral flexion 
from 0 to 15 degrees bilaterally, without diminution of 
motion due to pain.  The VA examination report indicates that 
the Veteran denied experiencing radicular symptoms, and upon 
evaluation, muscle strength was full and the neurological 
examination was normal.  

Based on the above, there has been demonstration by competent 
clinical evidence that the Veteran's overall disability 
picture does not justify an evaluation in excess of 20 
percent evaluation under Diagnostic Code 5292.  In short, 
there is no clinical evidence of record demonstrating that 
the Veteran's limitation of motion of the lumbar spine can be 
characterized as severe.  For the foregoing reasons, then, 
the objective evidence warrants a finding of moderate 
limitation of motion, for a finding of 20 percent under 
Diagnostic Code 5292, but no more.  Moreover, in view of the 
clinical findings noted in his VA examination reports, the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5295 have not been met.  The consideration of 
pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the Veteran's back disability is for 
application for the period prior to September 26, 2003.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected degenerative disc disease with foraminal stenosis 
of the lumbar spine.  In the present case, there has been no 
demonstration of neurologic manifestations related to the 
lower extremities prior to September 26, 2003.  Thus, the 
Veteran is not entitled to a separate 10 percent rating under 
Diagnostic Codes 8520, 8521, 8524, 8525 or 8526 for 
neurologic manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the chronic orthopedic and neurologic 
manifestations of the Veteran's degenerative arthritis of the 
lumbar spine.  As discussed above, there is a basis for a 
disability evaluation of 20 percent, but no higher, and there 
is no basis for a separate evaluation for neurological 
deficits.

The Board has considered other alternative diagnostic codes 
for the period prior to September 26, 2003, but as the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  

In conclusion, then, based on all of the foregoing, the 
evidence supports a rating of 20 percent for the Veteran's 
degenerative disc disease with foraminal stenosis of the 
lumbar spine, for the rating period from April 28, 2003 
through September 25, 2003.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5242 and 5243 (2008)).  Under these 
relevant provisions, lumbosacral strain, lumbar arthritis, or 
degenerative disc disease, warrants a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, Diagnostic Code 5242 for arthritis, and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
discussed previously.  For the period from September 26, 2003 
through April 28, 2009, the preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 20 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the Veteran has not experienced any incapacitating 
episodes.  Indeed, the record does not demonstrate any 
incapacitating episodes requiring bed rest by a physician and 
treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the period 
prior to April 29, 2009 for the disability at issue based on 
the general rating formula for disease or injury of the 
spine, effective September 26, 2003, for Diagnostic Codes 
5237 and 5243.  Indeed, a finding of forward flexion of the 
thoracolumbar spine 60 degrees or less, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, is 
required in order for the Veteran to qualify for a 20 percent 
evaluation.  For the next higher rating of 40 percent, there 
must be forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  On VA examination in October 2007, range of motion of 
the lumbosacral spine was flexion from 0 to 70 degrees and 
extension from 0 to 20 degrees, with rotation to 30 degrees, 
and lateral bending from 0 to 20 degrees, despite a finding 
of kyphosis.  Thus, applying the facts to the criteria set 
forth above, the Veteran remains entitled to no more than a 
20 percent evaluation for his service-connected degenerative 
disc disease with foraminal stenosis of the lumbar spine for 
the period from September 26, 2003, but prior to April 29, 
2009, under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board has reviewed the competent evidence and also finds 
no support for assignment of the next-higher 20 percent 
evaluation under the law in effect prior to September 26, 
2003 for the period from September 26, 2003 through April 29, 
2009.  The law most favorable to the Veteran is for 
application when there has been a change in the law during 
the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the Veteran's VA treatment reports do 
not indicate whether he had any limitation of motion, the 
Veteran's recent October 2007 VA examination report states 
that the Veteran had at least 70 degrees of forward flexion, 
20 degrees of extension, and 20 degrees of side bending 
bilaterally.  Similarly, straight leg raising was negative.  
There was no finding of favorable or unfavorable ankylosis of 
the entire thoracolumbar spine.  The Board does not find that 
this contemplates severe limitation of motion of the lumbar 
spine, even with consideration of pain, under Diagnostic Code 
5292, as in effect prior to September 26, 2003.  Moreover, 
for the period from September 26, 2003 through April 29, 
2009, there was no demonstration of the criteria to warrant a 
higher rating under Diagnostic Code 5293 or 5295.  

Furthermore, for the period from April 29, 2009, the 
competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue, based on limitation of motion under the general rating 
formula for disease or injury of the spine, as effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Indeed, a finding of ankylosis of the lumbar spine is 
required in order for the Veteran to qualify for a 50 percent 
evaluation under the General Rating Formula for Disabilities 
of the Spine based on limitation of motion.  Moreover, while 
the April 2009 VA examination report indicates decreased 
range of motion, the Veteran's disability picture is not 
found to be more comparable to unfavorable ankylosis based on 
additional functional limitation of motion due to factors 
such as pain and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
April 29, 2009.  The law most favorable to the Veteran is for 
application when there has been a change in the law during 
the pendency of the appeal.  While the Veteran's VA treatment 
records do not specify whether he had any limitation of 
motion, the Veteran's April 2009 VA examination report states 
that the Veteran had no worse than 60 degrees of forward 
flexion and 15 degrees extension.  There was no finding of 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, and the Board does not find that this 
contemplates severe limitation of motion of the lumbar spine.  
Even with consideration of pain, it is not equivalent to 
ankylosis, as in effect prior to September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination reports indicated he had 
pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has normal deep tendon reflexes bilaterally 
throughout the rating periods on appeal.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current ratings assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 through April 29, 2009 reveals a 
disability picture most nearly approximating a 20 percent 
evaluation, but no higher, even with consideration of whether 
there was additional functional impairment due to DeLuca 
factors.  Likewise, the evidence, for the period from April 
29, 2009 does not reveal a disability picture most nearly 
approximating a higher evaluation, in excess of 40 percent, 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.  Thus, based on 
the analysis of those criteria set forth above, the Veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected 
degenerative disease with foraminal stenosis of the lumbar 
spine, for the period since April 29, 2009.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the entire rating period 
on appeal (prior to and after April 29, 2009) which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  The medical evidence demonstrates that the 
Veteran's neurologic evaluation at the April 29, 2009 VA 
examination is negative, and does not allow for a finding of 
neurologic manifestations of the Veteran's service-connected 
degenerative disease with foraminal stenosis of the lumbar 
spine.  Further, private treatment records from C.M., M.D., 
dated November 2005 indicate that the Veteran's mild 
neurological complaints are related to an acoustic neuroma.  
Thus, he is not entitled to a separate, compensable rating 
under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the 
neurologic manifestations of the disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with a 20 percent evaluation 
assigned prior to April 29, 2009, or the 40 percent rating 
assigned thereafter.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, status-post 
total knee replacement, is denied.

Entitlement to an initial rating of 20 percent for multi-
level degenerative disc disease with foraminal stenosis of 
the lumbar spine, from April 28, 2003 through September 25, 
2003, is granted, subject to the applicable law and 
regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
multi-level degenerative disc disease with foraminal stenosis 
of the lumbar spine, from September 26, 2003 through April 
28, 2009 is denied.

Entitlement to an initial disability rating in excess of 40 
percent for multi-level degenerative disc disease with 
foraminal stenosis of the lumbar spine, for the period from 
April 29, 2009, is denied.   



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


